
	
		III
		111th CONGRESS
		1st Session
		S. RES. 251
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 7, 2009
			Mrs. Gillibrand (for
			 herself, Mr. Cardin,
			 Ms. Collins, Mr. Kerry, Mrs.
			 Boxer, Mrs. Feinstein,
			 Mrs. Shaheen, Mr. Lugar, Ms.
			 Landrieu, Mr. Lautenberg, and
			 Mr. Begich) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Government of Afghanistan, with the support of the international community,
		  should fulfill its obligations to ensure that women fully participate as
		  candidates and voters in the August 20, 2009, presidential and provincial
		  council elections in Afghanistan.
	
	
		Whereas
			 women in Afghanistan play a critical role in establishing accountable
			 governance, fostering economic development, and securing peace in
			 Afghanistan;
		Whereas
			 many women in Afghanistan face rising insecurity and consequent physical and
			 verbal violence in seeking political office and exercising their constitutional
			 right to vote;
		Whereas
			 the Afghan Independent Electoral Commission has made efforts to consult with
			 domestic and international organizations advocating for full inclusion of all
			 people in Afghanistan in the elections, and has called on the donor community
			 to assist its efforts to open and staff all appropriate polling places
			 throughout Afghanistan; and
		Whereas
			 women's rights activists and civil society representatives from throughout
			 Afghanistan gathered on June 25, 2009, and decided to launch the Five Million
			 Afghan Women Campaign, a campaign of 5,000,000 women of Afghanistan to support
			 eligible women’s political participation in order to ensure the rule of law and
			 gender equality: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the brave women and women-led
			 organizations of Afghanistan on the launch of the Five Million Afghan Women
			 Campaign;
			(2)urges the Government of Afghanistan to
			 ensure that sufficient staffing is in place in women’s polling stations,
			 including security staff and equipment and appropriate polling place
			 personnel;
			(3)urges the Government of Afghanistan and the
			 religious, community, and cultural leaders of Afghanistan to make every effort
			 to encourage eligible women to participate in the August 20, 2009,
			 elections;
			(4)urges the Government of Afghanistan to
			 fully include women in formal committees and bodies charged with election
			 security and related processes;
			(5)urges the Government of Afghanistan and the
			 Independent Electoral Commission to continue to consult with the Afghan
			 Ministry of Women’s Affairs, the Afghan Independent Human Rights Commission,
			 and women-led nongovernmental organizations regarding women’s participation in
			 the elections, in order to guarantee a free and fair election process,
			 including providing equal access for women candidates to media outlets as well
			 as ensuring adequate security and transportation for women voters on election
			 day;
			(6)encourages the Secretary of State,
			 including through the United States Agency for International Development, to
			 continue to mobilize funding and resources of the United States for programs
			 throughout Afghanistan to raise the awareness of women in Afghanistan regarding
			 governance, increase women's political participation in the August 20, 2009,
			 and future elections, and support such women's ability to exercise their rights
			 as citizens; and
			(7)urges the new Government of Afghanistan
			 elected on August 20, 2009, to employ and engage women in meaningful roles and
			 positions in such new government.
			
